         Case 1:19-cv-05523-SDG Document 119 Filed 04/15/21 Page 1 of 1




                         UNITED STATE DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

   BERKELEY VENTURES II, LLC,
        Plaintiff,
   v.


   SIONIC MOBILE CORPORATION and                  Case No.: 1:19-CV-05523-ODE
   RONALD D. HERMAN


        Defendants.

                          CERTIFICATE OF SERVICE

        I hereby certify that I have this day electronically filed the foregoing

Response to Defendant’s First Continuing Interrogatories with the Clerk of

Court using the CM/ECF filing system, which will send email notification of

such filing to counsel.

        This 15th day of April, 2021.


                                        By: /s/ Jason B. Godwin
                                        Jason B. Godwin, Esq.
                                        Georgia Bar No. 142226

                                        Godwin Law Group
                                        Attorney for Plaintiff
                                        3985 Steve Reynolds Boulevard
                                        Building D
                                        Norcross, Georgia 30093
                                        770-448-9925
                                        770-448-9958
                                        jgodwin@godwinlawgroup.com
